Title: From George Washington to Richard Peters, 23 November 1778
From: Washington, George
To: Peters, Richard


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 23rd Novr 1778
  
I have your favr of the 12th inclosing a Copy of the Invoice of the different Articles ordered from Europe for the Supply of the Year 1779. The estimate of Cloathing appears to be liberal. I am not so well acquainted with the demands of the Artillery and Quarter Master Departments, but I will consult the Gentlemen at the Head of them, and if any thing is deficient, I will acquaint the Board—that they may endeavour to make it up by an after order.
The Cargo of the Frigate providence cannot be better disposed of than at Springfeild, from whence the Articles may be brought to the Army as they are wanted.
Major Nicholas arrived yesterday from the Eastwd. from him I learn that 20,011 suits of Uniform had been brought on to Springfeild which are all of those imported from France, exclusive of those lately arrived in the Frigate providence. By this account there is a deficiency of upwards of 3000 suits—There being now a sufficiency of the French Cloaths for the whole Army, the Board may, if they think proper, stop Otis and Andrews from making up any more Cloth, and direct them to bestow their whole attention to making up and forwarding shirts, which are much wanted.
In mine of the 18th I desired the Board might make a requisition for the Militia of the Counties of Northampton, Berks, Lancaster and York for the Escort of the Convention troops through Pennsylvania; their Route being since changed for the convenience of Forage and provision they will now pass the Delaware at Sherrards Ferry and therefore the Board will be pleased to require the Militia of Bucks and Philada in lieu of those of Northampton and Berks, as they will pass below those Counties.
I have never seen or had any report from the new Commy of Hydes. Upon the Rect of your letter I sent for him, but found that he had gone to Jersey. His deputy in Camp knew nothing of any steps that had been taken by him or any arrangements made by him since he came into Office. Upon his return I will make enquiry of him what he has done and desire him to report to the Board. I am &c.
